Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 - 14 are pending in the application.
Claims 1 and 8 are independent. 
This action is Final based on the same 35 U.S.C. §103 prior art references that were not necessitated by the applicant’s amendment; see MPEP §706.07(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 contains the same limitations of the amendment of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate action is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1 – 6 and 8 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (U.S. PG Pub. No. 20100106279) in view of Chang (US Patent No. 6,909,934).

Regarding claim 1,
Yamamoto teaches a method of distributing master recipes for process control systems comprising storing a single master recipe on a server (server 20 and server 60) having an enterprise database (recipe storage unit 24, figure 4; and master recipe storage unit 61, figure 26) and communicating said single master recipe to each of a plurality of manufacturing units.  (Par. 0154: “The master recipe storage unit 61 stores therein the master recipe. Here, the master recipe serves as a reference recipe. For example, if the same recipe is used in two or more manufacturing apparatuses 40, its reference recipe is the master recipe which may be stored in the master recipe storage unit 61. The master recipe storage unit 61 may store therein a single master recipe, or two or more master recipe for each of the manufacturing apparatuses 40 or for each of groups of the manufacturing apparatuses 40.” See also Par. 0002, 0036, and figures) 
Yamamoto does not teach loading a recipe from an enterprise database target to a control environment.  However, Chang does teach that a recipe is loaded from said enterprise database into a targeted distributed controller execution environment.  (Col. 1, lines 34 – 42: “Each process tool 40, 44, and 48, comprises a control unit and a process chamber. TOOL003 48 comprises a single process chamber. TOOLOOl 40 and TOOL002 44 are multiple chamber tools. For example, TOOLOOl 40 comprises two processing chambers, labeled A and B. TOOL002 44 comprises four processing chambers, labeled A, B, C, and D. The multiple chamber tools 40 and 44 may be configured so that the chambers run independently.” Col. 1, line 49 – 62: “The manufacturing process is managed by the manufacturing control system 10. With the advent of high speed computers and highly developed software, much of the decision making on the manufacturing floor is now under the control of the computer system. The exemplary system 10 comprises a manufacturing execution system (MES) running on a server 24. For example, PROMIS™ software is frequently used for the MES role. The PROMIS™ server 24 comprises a database 33 that tracks every product lot in the manufacturing facility. The processing history and current status of each lot is stored along with the routing flow for the product. The PROMIS™ server 24 also performs a role in selecting recipes to be run on the processing tools 40, 44, and 48.”  Col. 3, lines 59 – 62: “The runtime recipe body is downloaded from the control system to the process tool. A product is processed in the process tool using the runtime recipe body.”  Col. 5, lines 29 – 31: Next, as an important feature of the present invention, the runtime recipe body is downloaded from the control system to the process tool in step 140.” Col. 3, lines 59 – 60: “The runtime recipe body is downloaded from the control system to the process tool.” Col. 3, line 67 – Col. 4, line 1: “The control system comprises a database.”  See also Col. 2, lines 13 – 29.  Examiner’s Note – The “Promis” server is trademark and is considered an enterprise system; and Yamamoto teaches the element of a single master recipe.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the server, which has a recipe storage unit for a single master recipe that is used by different manufacturing units as in Yamamoto with using enterprise server control system database to load a runtime recipe from the server to a process tool as in Chang in order to have a high speed computer with an enterprise server track all tools and processes in the manufacturing facility (Chang, Col. 1, lines 49 – 62) and a have a single recipe be used by a centralized processing system for a distributed processing system in a plurality of devices or systems. (Yamamoto Par. 0174) 

Regarding claim 2,
Yamamoto and Chang teach the elements of claim 1 which claim 2 depends.  Chang also teaches single master recipe is removed from each of said plurality of manufacturing units after batch operations are completed.  (Col. 6, lines 14 – 18: “Next, as an important feature, the runtime recipe name is deleted from the target tool in step 240. By deleting any reference to the runtime recipe name in the tool at this point, any chance of running an old copy of the runtime recipe is eliminated.” Col. 9, lines 12 – 14: “comprising deleting said runtime recipe name from said process tool after said step of processing a product in said process tool.” See also Col. 1, lines 15 – 21. Examiner’s Note – Chang does teach a generic recipe of which the tools have multiple recipe variations of the generic recipe and that the process tool stores a plurality to recipes. However, Yamamoto teaches a single master recipe.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the server, which has a recipe storage unit for a single master recipe that is used by different manufacturing units as in Yamamoto with deleting from the manufacturing tools the recipe that the tool was using after tool finishes processing batches or lots of wafers as in Chang in order to eliminate the chance of running an old copy of a runtime processing recipe. (Col. 6, lines 16 – 19.) 

Regarding claim 3,
Yamamoto and Chang teach the elements of claim 1 which claim 3 depends. Chang also teaches that the master recipe is automatically downloaded to a controller for each manufacturing unit within a process manufacturing plant.  (Col. 3, lines 59 – 60: “The runtime recipe body is downloaded from the control system to the process tool.” Col. 5, lines 29 – 33: “Next, as an important feature of the present invention, the runtime recipe body is downloaded from the control system to the process tool in step 140. Once again, the preferred data transfer method is the SECS compatible link between the equipment server and the processing tool.” Examiner’s Note – Moore et al. cited below in pertinent art, may also teach automatically downloading a recipe.) 

Regarding claim 4,
Yamamoto and Chang teach the elements of claim 1 which claim 4 depends. Yamamoto also teaches that the single master recipe is a single reference for master recipe definition.  (Par. 0019: “Furthermore, a server device in accordance with the present invention relates to a server device included in a group management system, which includes one or more manufacturing apparatuses for performing a predetermined semiconductor process on a target substrate and the server device connected with the one or more manufacturing apparatuses, the server device including: a recipe storage unit for storing therein at least a recipe used in the one or more manufacturing apparatuses; a recipe receiving unit for receiving the recipe of the manufacturing apparatus; a recipe accumulation unit for accumulating the recipe received by the recipe receiving unit in the recipe storage unit; a master recipe storage unit for storing therein a master recipe serving as a reference recipe…” Examiner’s Note – Chang also teaches a generic recipe that is referenced to the recipe name. See Chang Column 6.) 

Regarding claim 5,
Yamamoto and Chang teach the elements of claim 1 which claim 5 depends, but does not teach a controller execution environment. However, Chang does teach that master recipe is loaded from said enterprise database into a targeted distributed controller execution environment.  (See rejection for claim 1.) 

Regarding claim 6,
Yamamoto and Chang teach the elements of claim 1 which claim 6 depends. Chang also teaches that master recipe is loaded from said enterprise database into a server-based batch execution environment.  (Col. 1, lines 56 – 62: “For example, PROMIS™ software is frequently used for the MES role. The PROMIS™ server 24 comprises a database 33 that tracks every product lot in the manufacturing facility. The processing history and current status of each lot is stored along with the routing flow for the product. The PROMIS™ server 24 also performs a role in selecting recipes to be run on the processing tools 40, 44, and 48.” See also the complete column 2.)  

Regarding claim 8, 
it is directed to a system to implement the method of steps set forth in claim 1 with the additional limitation of having a distributed system.  Yamamoto and Chang teach the claimed method of steps in claim 1.  Yamamoto also teaches a distributed process control system.   (Par. 0174: “…in each embodiment, each process or each function can be implemented by centralized processing in a single device or a single system, or can be implemented by distributed processing in a plurality of devices or systems.” Therefore, Yamamoto teaches the system, to implement the claimed method of steps, in claims 8. 

Regarding claim 9, 
it is directed to a system to implement the method of steps set forth in claim 4 with the additional limitation of having control units in the same or different areas. Yamamoto and Chang teach the claimed method of steps in claim 4.  Yamamoto also teaches controllers configured in a same or different manufacturing areas. (Par. 0040, 0042, and 0057.  See also Bergantino et al. used in claim 7 rejection.) Therefore, Yamamoto and/or Bergantino teaches the system, to implement the claimed method of steps, in claims 9.


Regarding claims 10 and 12, they are directed to a system to implement the method of steps set forth in claims 5 and 3, respectively. Yamamoto and Chang teach the claimed method of steps in claims 5 and 3.  Therefore, Yamamoto and Chang teach the systems, to implement the claimed method of steps, in claims 10 and 12.

Regarding claim 11, 
it is dependent on claim 8 and is directed to a system, to implement the method of steps set, with the additional limitation of communication. Yamamoto and Chang teach the elements of claim 8 and Chang teaches that said database is in communication with at least one controller.  (Col. 2, lines 4 – 12: “The RM™ server 32 performs error prevention routines and maintains a process run database 33. The EQUIPMENT SERVER (EQS™) 36 performs direct management of the processing tools 40, 44, and 48. The EQS™ 36 provides a tool communication link using a semiconductor equipment communication standard (SECS) 10 protocol. Processing tools can be directly monitored and controlled using the communication links between the tools and the EQS™ 36.” Figure 1 shows that the processing tools 40, 44, and 48 have control units.)  Therefore, Yamamoto and Chang teach the claimed method of steps in claim 11.) 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Chang in further view of Bergantino et al.  (US PG Pub. No. 20100153154), herein “Bergantino.”

Regarding claim 7,
Yamamoto and Chang teach the elements of claim 1 which claim 7 depends, but do not teach reusing the recipe over many plants.  However, Bergantino does teach that said master recipe is reused over multiple process plants.  (Par. 0041: “The batch number and batch master may be copied (524, 526) to MCHub 104 to maintain the batch consistency between multiple logistic plants (e.g., 110, 112 and 114).”  Par. 0094: “Master Recipes:” Par. 0099: “A standard set of information will be sent to the non-standard software LP system to have recipes aligned across plants. The information may include: operation structure, materials assignment to operations, material quantities (at operation level), and resources involved. In this way the operation confirmation and process order closure on MCHub can trigger a consistent data transfer across plants, since both Process Orders are based on a same-structured recipe.” Par. 0027: “The VMN system architecture 102 includes multiple logistic plants (e.g., the LPs 110, 112 and 114) that may employ enterprise resource planning (ERP) systems.” See figure 1)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the server, which has a recipe storage unit for a single master recipe that is used by different manufacturing units as in Yamamoto with using enterprise server control system database to load a runtime recipe from the server to a process tool as in Chang with using a master recipe over many plants as in Bergantino in order to allow “a company to maintain consistent control and production excellence among multiple geographically disbursed logistics plants.” (Par. 0007) 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Chang in further view of Valcore et al. (US PG Pub. No. 20160252892), herein “Valcore.”

Regarding claim 13,
Yamamoto and Chang teach the elements of claim 11 which claim 13 depends, but does not teach that the controller generates recipes. However, Valcore does teach that that said controllers are configured to generate control recipes for batch production for at least one manufacturing unit.  (Par. 0011: “In one embodiment, a method for synchronizing execution of recipe sets is described. The method includes sending by a command controller to a master controller a recipe set and sending by the master controller the recipe set for execution by a sub-system controller of a plasma system. The operation of sending the recipe set from the master controller to the sub-system controller is performed during a first clock cycle of a clock signal. The method includes generating by the command controller a recipe event signal and sending by the command controller to the sub-system controller the recipe event signal indicating a time of execution of the recipe set by the sub-system controller.”  See also Abstract, and Par. 0012, 0013, 0051 – 0055, 0060 – 0066, and Fig. 1A-1 – 1E.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the server, which has a recipe storage unit for a single master recipe that is used by different manufacturing units as in Yamamoto with having a database that is in communication with a controller as in Chang with having the controller generate the recipe for the manufacture unit as in Valcore in order to have distributed computing environments where tasks are performed by remote processing hardware units that are linked through a computer network. (Par. 0170)


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Chang in further view of Bergantino. 

Regarding claim 14,
Yamamoto and Chang teach the elements of claim 12 which claim 14 depends, but does not teach that master recipe is used in multiple plants. However, Bergantino, which is used in claim 7, does teach that said control recipes are created using said master recipes across multiple process plants.  (Par. 0041: “The batch number and batch master may be copied (524, 526) to MCHub 104 to maintain the batch consistency between multiple logistic plants (e.g., 110, 112 and 114).”  Par. 0094: “Master Recipes:” Par. 0099: “A standard set of information will be sent to the non-standard software LP system to have recipes aligned across plants. The information may include: operation structure, materials assignment to operations, material quantities (at operation level), and resources involved. In this way the operation confirmation and process order closure on MCHub can trigger a consistent data transfer across plants, since both Process Orders are based on a same-structured recipe.” Par. 0027: “The VMN system architecture 102 includes multiple logistic plants (e.g., the LPs 110, 112 and 114) that may employ enterprise resource planning (ERP) systems.” See figure 1)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the server, which has a recipe storage unit for a single master recipe that is used by different manufacturing units as in Yamamoto with automatically downloading a recipe from a database as in Chang with using a master recipe over many plants as in Bergantino in order to allow “a company to maintain consistent control and production excellence among multiple geographically disbursed logistics plants.” (Par. 0007) 

Response to Arguments

The examiner respectfully traverses applicant’s arguments.  The combination of Yamamoto and Chang does teach storing a single master recipe on a server having an enterprise database and communicating said single master recipe to each of a plurality of manufacturing units, wherein said master recipe is loaded from said enterprise database into a targeted distributed controller execution environment.  Yamamoto as cited herein, teaches a single master recipe on a server that is compared to a recipe on a tool and Chang teaches the element of using an enterprise server database that downloads the recipe to a control unit (item 40, figure 1 and item 44, figure 2) of a processing tool.  The references are combinable as analogous art as they are from the same field of endeavor as the claimed invention. (MPEP 2141.01(a))  Yamamoto and Chang were used in the previous non-final office action and therefore this action is made final. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Moore et al. (US PG Pub. No. 20090125906) teaches some of the limitations of the claimed elements in the instant application such as automatically downloading of a recipe. (Par. 0040, line 17: “…a typical process control system many batch recipes are queued in a batch recipe schedule so that when equipment is released by a batch recipe it is immediately and automatically acquired by a subsequently queued or scheduled batch recipe without providing an opportunity for an operator to manually acquire the equipment to manually execute an auxiliary recipe.”) 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116